Title: From George Washington to Samuel Huntington, 18 January 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Quarters Morris Town 18 Jany 1780.
          
          The severity of the Weather having rendered a descent upon Staten Island practicable by the Ice, and it being also imagined that the communication between New York and the Island was

interrupted by the same cause, a favorable opportunity, of striking the enemy stationed there, (who amounted by report to 1000 or 1200 Men) seemed to present itself—A detachment of 2500 Men, including the troops under General Irvine, who was already advanced for the cover of the Country along the Sound, was accordingly made for that purpose, and the command given to Major General Lord Stirling.
          It was originally intended to have attempted the execution of this matter by surprize, but having good reason to suppose, that the enemy, by their emissaries or by other means, had got notice of our designs, little hope remained of effecting the Business in that manner. As the detachment was assembled near Elizabeth Town, it was thought advisable to proceed at all events, upon a consideration, that no bad consequences could possibly result, but that we might, upon gaining a fuller information of the enemy’s Strength—position and Works than we had been able to obtain from report, still find an opportunity of reaping some advantages—We were however disappointed in our expectations, as Congress will perceive by the enclosed Report from Lord Stirling.
          I this morning recd letters, of which the enclosed are Extracts; from my confidential Correspondent in New York. I imagine the difficulty of passing from Long Island has detained them thus long. They are the most circumstantial accounts that I have received and I beleive may be depended upon. I have not yet been able to learn whether Genl Clinton did really sail with the detachment or not.
          I have received your Excellency’s favor of the 12th with the Resolutions to which it refers. I have the honor to be with the greatest Respect Your Excellency’s most obt Servant
          
            Go: Washington
          
        